DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1-4, 6, 15-18, and 20 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elliott et al. (US 2019/0373639).
  
   [0088] Aspects of CCA--MAC --Duration/ID and the Network Allocation Vector are illustrated in various Figures herein and described in detail below. Under this approach, a Duration or Duration ID indicates future traffic to allow for interframe spaces, ACKs, etc., and allows for complete frame transmission without interruption. The MAC header may also be sent at higher rate and/or at a different rate than the data that follows. 
Description of Disclosure - DETX (84):
   [0097] The foregoing operations are schematically illustrated in diagram 500 of FIG. 5. Diagram 500 depicts operations performed by a source (transmitter) 502, a destination (receiver) 504, and other stations 506. The sequence starts with source 502 detecting an idle channel, followed by transmitting a request to send (RTS) frame 508. The RTS frame contains five fields, including a frame control, duration, receiver address (RA), transmitter address (TA), and frame check sequence (FCS). The TA identifies source 502 as the station transmitting the RTS and the RA identifies destination 504 as the station to which 
   [0105] The upper portion of FIG. 8 depicts an IEEE 802.11n MAC frame format, which includes a MAC Protocol Data Unit (MPDU) 800 at the MAC layer. MPDU 800 includes a MAC header 802, a payload 804 having a size of 0-2312 Bytes, and a 4-Byte Frame Control Sequence (FCS) 806. MAC header 1502 comprises a 2-octet frame control field, a 2-octet Duration/connection ID field, three 6-octet (48-bit) addresses fields, a 2-octet sequence control field, a fourth 6-octet address field, a 2-octet QoS control field, a 2-octet HT control field. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 15-16, 18-20, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (US 2019/0280919) in view of Elliot et al. (US 2019/0373639).

With regard to claim 1, Sadeghi teaches (see figure 1 and figure 7): Communication apparatus, comprising: 
a transceiver (paragraphs 28, 33) configured to transmit and receive signals over a wireless channel in accordance with both a first communication protocol and a second communication protocol  (paragraphs 33, 61-62:the radio architecture 100 may be configured for high-efficiency (HE) Wi-Fi (HEW) communications in accordance with the IEEE 802.11p/bd.), the second communication protocol being backward-compatible with the first communication protocol (paragraph 104:   The PPDU 900 then follows the legacy compatible preamble with a new non -legacy compatible preamble, e.g., NGV-SIG 908, 922, which is 10 MHz wide and duplicated on each 10 MHz channel.), 
the transceiver being configured to provide capabilities that are supported by the second communication protocol but are not supported by the first communication protocol  (see figure 14: NGV-SIG: paragraphs 119-122); and 
a communication controller, which is configured to generate data frames for transmission by the transceiver (paragraphs 78 and 146-147), the date frames including frame headers that are compatible with the first communication protocol while including, in a specified field of the frame headers, a predefined value indicating that the 

    PNG
    media_image1.png
    418
    715
    media_image1.png
    Greyscale

Although Sadeghi teaches the MAC messages has duration field (paragraphs 133 and 136), so it explicitly teaches the specified field is a duration/ID field in a medium access control (MAC) header.  Sadeghi fails to teach/disclose that “the duration/ID field used in signaling a duration value of acknowledgement frames to the data frames in terms of slot times, the predefined value defining one of a fractional slot time further indicating that the apparatus is capable of communicating in accordance with the second communication protocol and not a fractional slot time further indicating that the apparatus is capable of communicating in accordance with the first communication protocol.”
Similar to Sadeghi, Elliot teaches a device with multiple MAC/PHY protocols (see figure 13: paragraphs 149-150).  Elliot also discloses data message with MAC 

    PNG
    media_image2.png
    405
    665
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have “the duration/ID field used in signaling a duration value of acknowledgement frames to the data frames in terms of slot times, the predefined value defining one of a fractional slot time further indicating that the apparatus is capable of communicating in accordance with the 

With regard to claim 15, Sadeghi teaches (see figure 16: A method for communication, comprising: 
providing a transceiver that is capable of transmitting and receiving signals over a wireless channel in accordance with both a first communication protocol and a second communication protocol (paragraphs 33, 59, 61-62), 
the second communication protocol being backward-compatible with the first communication protocol (paragraphs 102-104), 
the transceiver having capabilities that are supported by the second communication protocol but are not supported by the first communication protocol (see figure 14: paragraphs 119-122, 143) ; and 
signaling the capabilities of the transceiver by transmitting from the transceiver a data frame including a frame header that is compatible with the first communication protocol while including, in a specified field of the frame headers, a predefined value indicating that the transceiver is capable of communicating in accordance with the second communication protocol (paragraphs 146-147).  


    PNG
    media_image3.png
    800
    653
    media_image3.png
    Greyscale


Although Sadeghi teaches the MAC messages has duration field (paragraphs 133 and 136), so it explicitly teaches the specified field is a duration/ID field in a medium access control (MAC) header.  Sadeghi fails to teach/disclose that “the duration/ID field used in signaling a duration value of acknowledgement frames to the data frames in terms of slot times, the predefined value defining one of a fractional slot time further indicating that the apparatus is capable of communicating in accordance with the second communication protocol and not a fractional slot time further indicating that the apparatus is capable of communicating in accordance with the first communication protocol.”
Similar to Sadeghi, Elliot teaches a device with multiple MAC/PHY protocols (see figure 13: paragraphs 149-150).  Elliot also discloses data message with MAC duration/ID field in the header (paragraphs 87 and 105), which indicated time for interframe space, ACKs, and other signaling information (paragraph 88).  In figure 7 and paragraph 104, Elliot discloses each protocol can have different slot time. The examiner views any slot time shorter 20 microseconds as fractional slot time (See figure 7: short slot time: 9 microsecond).  Since Elliot disclose 802.11b is a legacy protocol (paragraph 123), the examiner views  20 microsecond as legacy (first) protocol as a non-fractional slot time.  

    PNG
    media_image2.png
    405
    665
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have “the duration/ID field used in signaling a duration value of acknowledgement frames to the data frames in terms of slot times, the predefined value defining one of a fractional slot time further indicating that the apparatus is capable of communicating in accordance with the second communication protocol and not a fractional slot time further indicating that the apparatus is capable of communicating in accordance with the first communication protocol as taught by Elliot in the wireless device of Sadeghi in order to reduce data loss when communicated on various versions of 802.11 protocol (Elliot: paragraph 93).   

With regard to claims 2 and 16, Sadeghi teaches: wherein the communication controller is configured to generate a medium access control (MAC) header of the data frames, which includes the specified field as a part of the MAC header (paragraphs 139. 141, and 143: In some embodiments, the NGV-SIG 1400 may include a ).  

With regard to claims 4 and 18, Sadeghi teaches: wherein the data frames generated by the communication controller that include the predefined value in the specified field of the frame headers comprise broadcast frames, to be received and processed by all of the other stations in a neighborhood of the apparatus  (paragraph 59: The WLAN may comprise a basis service set (BSS) or personal BSS (PBSS) 500 that may include an access point (AP) 502, which may be an AP or a station acting as a PB SS control point (PCP), stations 504 (e.g., IEEE 802.11bd), and legacy devices 506 (e.g., IEEE 802.11a/n/ac/ad/p/j/p). In IEEE 802.11p and IEEE 802.11bd, the AP 502 and/or STA 504 may operate in Out of Context of BSS (OCB) mode, where the is no AP 502 coordinating the communications and the STA 504 broadcast the messages (PPDUs) for all other STAs 504 (or APs 502) nearby to here. ).  

With regard to claims 5 and 19, Elliot also teaches: wherein the communication controller is configured to process data frames received by the transceiver from a wireless station, and in 2Application No. 16/568287Docket No.: MARI 1056-USO4 response to detecting that the specified field in a received data frame contains the predefined value, to respond to the wireless station by transmitting a 
[0093] Since Wi-Fi.TM. stations cannot directly detect collisions over the air and because the medium is not reliable, which can result in frame loss or corruption due to various sources of signal attenuation or RF interference, various versions of the 802.11 protocol specify use of positive frame acknowledgments. Under this scheme, the receiving station sends back a short acknowledgment frame to the transmitting station, indicating successful reception of the immediately preceding data frame. However, since there is an acknowledgement for each transmission, positive frame acknowledgement is a large source of network overhead on Wi-Fi.TM. networks. 802.11n and 802.11ac stations can minimize both medium contention and acknowledgement overhead by using frame aggregation and block acknowledgements, which allow the transmitting station to send multiple data frames at once and receive one acknowledgement from the receiver. By eliminating the need to acknowledge each individual frame, more network capacity is available for data transmission, resulting in better system performance. This is due, in part, to the half-duplex nature of 802.11, which relies on the same channel (frequency) for bi-directional communication. The block acknowledgement indicates which frames were received successfully and which were not, allowing selective retransmission of only the frames that were not properly received (similar to TCP selective acknowledgements at Layer 4 in the OSI model). 
   [0099] Returning to the operations of source 502 and destination 504, source 502 transmits a DATA frame 518 following a second SIFS period 520. Details of various 802.11 data frame formats are discussed below. DATA frame 518 includes various fields (discussed below in further detail) including a data (payload) field containing the data being transmitted to destination 504. Following transmission of DATA frame 518 is a third SIFS period, followed by an acknowledgment (ACK) frame 524 returned by destination 504 to source 502. ).
With regard to claims 6 and 20, Sadeghi teaches: wherein the first communication protocol is an IEEE 802.11p protocol, and the second protocol in an IEEE 802.11bd protocol  (paragraphs 62 and 98:   The legacy devices 506 may ).  


With regard to claims 29 and 31, Elliot also teaches: wherein the communication controller is configured to process data frames received by the transceiver from multiple wireless stations in a neighborhood of the apparatus, and upon detecting that at least one of the received data frames does not contain the predefined value defining the fractional slot time, to transmit further data frames in accordance with only the first communication protocol (paragraphs 114, 149, and 156:
   [0156] As illustrated, PHY 2 will access the shared wireless medium at time slots 1328, 1330, and 1332, which were selected and/or reserved using PHY 1 and an associated MAC in slots 1328, 1330, and 1332, PHY 2 may be used to transmit and/or receive signals. As discussed above, in some embodiments, PHY 2 may employ MAC 1312 during these time slots. Optionally, under other embodiments a MAC is not used. ).
With regard to claims 30 and 32, Elliot also teaches: wherein the communication controller is configured to process data frames received by the transceiver from multiple wireless stations in a neighborhood of the apparatus and to transmit a broadcast frame in accordance with the second communication protocol only when all of the data frames received by the transceiver within a specified time interval prior to transmitting the broadcast frame contain the predefined value defining the fractional slot time (paragraphs 114, 149, and 156:  
The foregoing operations are different than conventional 802.11 operation in several respects. First, under conventional 802.11 operations, a wireless device or wireless device client (operating as a WLAN station) could only transmit during a time slot selected or reserved by the device/client using the applicable 802.11 protocol. Second, during a wireless device second PHY time slot, the wireless device may transmit signals during the time slot without following the PLCP sublayer format of a 16-bit service field, followed by PSDU 810, and then slot may be used by the wireless device for its own purposes.) 

With regard to claims 33 and 34, Elliot also teaches: wherein the fractional slot time of the predefined value is ignored by a receiving station which receives the data frames, the receiving station capable of communicating in accordance with only the first communication protocol (paragraphs 92, 135 and 145: 
   [0135] For simplicity and point of illustration, it is presumed in this example that the WLAN access points and the wireless device cannot "hear" transmissions beyond their respective coverage areas. In practice, the 802.11 radio chips used by 802.11 APs and stations may be configured to ignore any signals transmitted from other wireless devices (stations and APs) having a detected single strength below a threshold (e.g., the ED thresholds discussed above). As further depicted by a reception/transmission area 1222 corresponding to a mobile phone 1224, each WLAN station will have its own reception and transmission area. 
   [0145] The wireless device can take advantage of the following scenario. Under some embodiments the wireless device can use ED to detect the signal strength of the station sending the RTS frame. If that signal strength falls below a threshold, such as the ED threshold defined for the 802.11 version being used in the WLAN, then the wireless device may transmit power signals during the same period defined by the duration in the CTS returned to the requesting station (the time slot reserved by the requesting station)--that is the station receiving the CTS and the wireless device may transmit at the same time during the reserved time slot since the transmitted power signals from the wireless device will not interfere with the requesting stations transmissions. Alternatively, if the wireless device cannot "hear" a CTS (e.g., under a standard PHY configuration for the applicable 802.11 version), but can "hear" a RTS, the wireless device can transmit power signals during the time slot reserved by the requesting station. Under this latter approach, a separate ED threshold detection is not needed, as the PHY will ignore any communications that fall below a predefined sensitivity level. 
Examiner note: each protocol has their own ED threshold see paragraphs 72-78.)


Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boudreau et al. (US 2019/0288894: see figure 13)
Huang et al. (US 2017/0201956: see figure 7)



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/06/2021